Exhibit 99.1 CONTACT:James McCabe (914) 461-1300 RELEASE DATE:November 24, 2008 FOR IMMEDIATE RELEASE WHX CORPORATION EFFECTS 1-FOR-10 REVERSE STOCK SPLIT New Trading Symbol "WXCO" to be effective post-split on November 25, 2008 White Plains, New York – November 24, 2008 – WHX Corporation (Pink Sheets: WXCP.PK) (the “Company” or “WHX”) today announced that effective as of 5:00 p.m. today (Eastern Time) (the “Effective Time”), the Company will effectuate a 1-for-10 reverse stock split of its outstanding common stock, par value $0.01 per share (“Common Stock”), and the Company’s shares of Common Stock will begin trading on November 25, 2008 after giving effect to the split.The Company expects the Common Stock will begin trading on the over-the-counter “Pink Sheets” on November 25, 2008 under the new trading symbol “WXCO” (CUSIP 929248 607). Pursuant to the reverse stock split, every ten (10) shares of Common Stock issued and outstanding at the Effective Time will be changed and reclassified into one (1) share of Common Stock immediately following the reverse stock split. The reverse stock split affects all of the Common Stock, stock options, warrants, rights and convertible securities of the Company outstanding at the Effective Time. No fractional shares will be issued as a result of the reverse stock split.Instead, each stockholder whose shares are not evenly divisible will be rounded up to the nearest whole share of Common Stock.The reverse stock split will not change the proportionate equity interests of the Company’s stockholders, nor will the respective voting rights and other rights of stockholders be altered, except due to immaterial differences because fractional shares will not be issued and the number of shares of a holder will be rounded up. As a result of the reverse stock split, the number of shares of Common Stock issued and outstanding will be reduced from 121,785,188 shares of Common Stock as of October 24, 2008 to approximately 12,178,519 shares of Common Stock, subject to immaterial differences because fractional shares will not be issued and the number of shares of a holder will be rounded up. The reverse stock split was approved by the Company’s stockholders at a special meeting of stockholders held on November 19, 2008, whereby the stockholders voted to authorize the Company’s Board of Directors, at its discretion, to amend the Company’s Amended and Restated Certificate of Incorporation to effect a reverse split of the Company’s issued and outstanding shares of Common Stock at a specific ratio to be determined by the Board of Directors in its sole discretion within the range of 1-for-3 and 1-for-10, inclusive.At a special meeting of the Board of Directors held on November 20, 2008, the Board of Directors approved a reverse stock split of the outstanding shares of Common Stock by a ratio of 1-for-10. The Company has retained Computershare Trust Company, N.A. to manage the exchange of old stock certificates for new, post-split shares. The Company, through Computershare, will furnish to each stockholder of record on the Effective Time a transmittal form with instructions for obtaining new certificates.Stockholders should not submit any certificates until requested to do so. Effective November 20, 2008, Robert Frankfurt was elected to the Board of Directors of the Company.Mr.
